Citation Nr: 1230398	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-11 759	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure. 

3.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from June 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that, in pertinent part, denied service connection for a gastrointestinal disorder (claimed as digestive problems with difficulty swallowing), and a skin disorder, both to include as due to herbicide (Agent Orange) exposure.  This matter also comes before the Board, in part, on appeal from a June 2007 RO rating decision that denied service connection for bladder cancer (to include claimed residuals), to include as due to herbicide exposure.  

In February 2010, the Board, in part, denied the Veteran's appeals for service connection for both a gastrointestinal disorder and a skin disorder.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2010, while the case was pending at the Court, VA's Office of General Counsel and the Veteran's representative before the Court filed a Joint Motion for Remand requesting that the Court vacate the sections of the Board's February 2010 decision denying service connection for a gastrointestinal disorder and a skin disorder.  In October 2010, the Court issued an Order vacating the sections of the February 2010 Board decision denying service connection for a gastrointestinal disorder and a skin disorder.

In November 2010, the Veteran submitted evidence to the Board with a written waiver of RO review.  The Veteran did not request a hearing before the Board. 
 

In February 2011, in compliance with the Court's order, the Board remanded the issues of service connection for a gastrointestinal disorder and a skin disorder to the Appeals Management Center (AMC) for further development.  In the February 2011 Remand, the Board also remanded the issue of service connection for bladder cancer to the AMC for further development.  The record indicates that the AMC complied with the Board's February 2011 Remand requests, specifically by providing the Veteran with a VA medical examination to determine the natures and etiologies of his claimed gastrointestinal, skin, and bladder cancer disorders.  As the AMC complied with the February 2011 Remand directives, the Board will proceed to render decisions regarding the claims on appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam, so was exposed to herbicides during service.

2.  The Veteran sustained an in-service injury of swallowing gas during service in January 1967, but no other in-service gastrointestinal injury or disease during service, and did not experience chronic gastrointestinal disorder symptomatology during service.

3.  The Veteran did not experience continuous gastrointestinal disorder symptomatology since discharge from service.

4.  The Veteran's current gastrointestinal disorder, diagnosed as occasional dysphagia with Schatzki's ring, is not related to service or any incident of service, to include in-service exposure to herbicides.

5.  The Veteran did not sustain any skin injury or disease during service, and did not experience chronic skin disorder symptomatology during service.

6.  The Veteran did not experience continuous skin disorder symptomatology since discharge from service.

7.  The Veteran's current skin disorders are not related to service or any incident of service, to include in-service exposure to herbicides.

8.  The Veteran did not sustain any bladder injury or disease during service, and did not experience chronic bladder cancer symptomatology during service.

9.  The Veteran did not experience continuous bladder cancer symptomatology since discharge from service.

10.  The Veteran's bladder cancer is not related to service or any incident of service, to include in-service exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a gastrointestinal disorder, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

2.  The criteria for service connection for a skin disorder, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 

3.  The criteria for service connection for bladder cancer, to include as due to in-service exposure to herbicides, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and 
(5) the effective date of the disability.  The Court held that, upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

Regarding the issue of service connection for bladder cancer, a VCAA notice letter sent in January 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information on disability ratings and effective dates required by Dingess.  

Regarding the respective issues of service connection for gastrointestinal and skin disorders, a VCAA notice letter sent in September 2005 satisfied most of the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claims; the information and evidence that VA would seek to provide; and the information and evidence the Veteran was expected to provide.

With respect to the Dingess requirements, the September 2005 notice did not provide information regarding the type of evidence necessary to establish disability ratings or effective dates for the Veteran's claimed gastrointestinal and skin disorders.  To the extent that a content deficiency exists with regard to these downstream elements of the Veteran's claims, there is no prejudice in issuing a final decision at this time because the preponderance of the evidence is against the claims for service connection.  Accordingly, any questions as to the appropriate disability ratings or effective dates to be assigned are moot.

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist the Veteran with his claims.  In May 2011, the Veteran was provided with a VA medical examination to determine the respective natures and etiologies of the Veteran's claimed gastrointestinal, skin, and bladder cancer disorders.  As the May 2011 VA medical examination report was written after an interview with the Veteran and a review of the claims file, contained specific findings indicating the nature of the Veteran's claimed disorders, and also contained opinions, backed by bases and clinical evidence, regarding the respective etiologies of the Veteran's gastrointestinal, skin, and bladder cancer disorders, there is no duty to provide an additional examination or medical opinion for these claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17 (2011), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides.  The following diseases are associated with herbicide exposure for purposes of the presumption: chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

During the pendency of this appeal, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of 38 C.F.R. § 3.309 states that "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease." 

Even where the criteria for service connection under the provisions of 38 C.F.R. 
§ 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee, 34 F.3d at 1042.

As noted above, the Veteran had active service from June 1966 to April 1969.  A November 2005 response from the National Personnel Records Center indicated that he had service in Vietnam from December 1966 to January 1968.  As the Veteran was stationed in the Republic of Vietnam during the Vietnam War, his in-service exposure to herbicides is recognized by VA. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his gastrointestinal, skin, and bladder cancer disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's gastrointestinal, skin, and bladder cancer disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the respective questions of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. 
§ 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

Service Connection for a Gastrointestinal Disorder

The Veteran essentially contends that he has a gastrointestinal disorder that is related to service, to include as due to herbicide (Agent Orange) exposure during his service in the Republic of Vietnam.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a gastrointestinal disorder.  As indicated above, the Veteran's service personnel records confirm that he was stationed in the Republic of Vietnam while on active duty; therefore, VA recognizes his in-service exposure to herbicides.  However, the Veteran's gastrointestinal disorder, diagnosed during the pendency of this appeal as intermittent dysphagia with Schatzki's ring, is not among the diseases listed as presumptively associated with herbicide exposure.  Thus, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. § 3.309(e).  Nonetheless, the Veteran may establish service connection if the evidence shows that his gastrointestinal disorder was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee, at 1043.  

The Board finds that the Veteran sustained an in-service injury of swallowing gas during service in January 1967, but no other in-service gastrointestinal injury or disease during service, and did not experience chronic gastrointestinal disorder symptomatology during service.  In a February 1966 service entrance medical examination report, a service examiner noted that the Veteran's abdomen and viscera were normal.  In a January 1967 service treatment record, the Veteran reported gastrointestinal complaints after swallowing gasoline, and was treated with medication.  

Service treatment records other than the aforementioned January 1967 service treatment record indicated occasional complaints of pain in the abdominal area during service; however, these abdominal pains were noted at the time to be associated with muscle pain or strain associated with heavy lifting, and not gastrointestinal symptomatology.  For example, in a January 1967 service treatment record, the Veteran indicated that he had experienced pain in his abdomen after lifting some palates of wire and lumbar.  The service examiner gave the Veteran Darvon for the pain.  In an additional January 1967 service treatment record, written the day after the previous record, the Veteran indicated that his abdominal pain still persisted.  The service examiner diagnosed bilateral rectus muscle strain.  

In a February 1968 service treatment record, the Veteran stated that he experienced pain in the right pubic inguinal area when he coughed.  The Veteran indicated that he had not lifted anything heavy recently.  After an examination, the service examiner reported that there was no hernia present on either side.  The service examiner's impression was muscle pain. 

Subsequent service treatment records contain no notation indicating treatment or diagnosis for gastrointestinal disorder symptomatology or any reported pain in the abdomen area during service.  In an April 1969 service separation medical examination report, a service examiner noted that the Veteran's abdomen and viscera were normal.  

Reviewing the lay evidence, the Board notes that the Veteran has not reported experiencing chronic gastrointestinal disorder symptomatology during service.  In fact, in his August 2005 claim for service connection, the Veteran recalled experiencing onset of gastrointestinal disorder symptomatology, described as digestive problems and difficulty swallowing, in 2004, which is decades after service; therefore, having considered all evidence, lay and medical, the Board finds that the weight of the evidence indicates that the Veteran did not experience chronic gastrointestinal disorder symptomatology during service.

The Board finds that the Veteran did not experience continuous gastrointestinal disorder symptomatology since discharge from service.  The first post-service treatment record indicating treatment for a gastrointestinal disorder is a VA treatment record dated March 2003.  In this record, the Veteran indicated that he had been experiencing gastrointestinal disorder symptomatology for only the past six months.  The Veteran reported that sometimes food would become caught in his throat and that he would have to regurgitate before he could swallow again.  Subsequent treatment records indicate a diagnosis of dysphagia.  

Reviewing the lay evidence of record, in his August 2005 claim for service connection, the Veteran recalled experiencing onset of gastrointestinal disorder symptomatology, described as digestive problems and difficulty swallowing, in 2004.  In a May 2011 VA medical examination report, the Veteran reported experiencing onset of dysphagia in 2003.  

As the evidence, both lay and medical, indicates onset of gastrointestinal disorder symptomatology at least 33 years after the Veteran's 1969 discharge from service, the Board finds that the weight of the evidence indicates that the Veteran did not experience continuous gastrointestinal disorder symptomatology since service discharge.  

Finally, the Board finds that the Veteran's current gastrointestinal disorder, diagnosed as occasional dysphagia with Schatzki's ring, is not related to service or any incident of service, to include in-service exposure to herbicides.  Reviewing the evidence, in the previously mentioned March 2003 VA treatment record, the Veteran stated that sometimes food would become caught in his throat and that he would have to regurgitate before he could swallow again.  He indicated that such symptoms had been occurring about once a week for the past six months.  After an examination, the VA examiner did not diagnose any gastrointestinal disorder.  

In an August 2003 VA treatment record, the Veteran indicated that he had experienced left inguinal/lower left quadrant pain at times when he coughed over the previous two months.  The Veteran denied a history of a hernia.  

In a June 2004 VA treatment record, the Veteran indicated experiencing occasional dysphagia with the last episode occurring soon after he had eaten peach several days earlier.  He stated that the next previous episode had occurred a week before the incident with the peach and that he had experienced other episodes several weeks before that episode.  The VA examiner noted that the Veteran did not report gastroesophageal reflux disease symptoms.  The VA examiner, in pertinent part, diagnosed dysphagia.

In a March 2006 VA treatment record, the Veteran reported experiencing difficulty swallowing as his food would frequently come back up after he ate.  The Veteran indicated, upon onset of symptoms, he could throw up and resume eating without difficulty.  The Veteran also indicated that he experienced reflux symptomatology.  The VA examiner diagnosed dysphagia and a left inguinal hernia.

In an April 2006 VA treatment record, specifically an upper gastrointestinal series report, a VA examiner noted a tight Schatzki's ring, sliding hiatal hernia with free reflux into the hernia pouch, and a duodenal diverticulum.  

In a May 2006 VA esophagus and hiatal hernia examination report, the VA examiner noted reviewing the Veteran's claims file.  The VA examiner particularly noted the February 1968 service treatment record, in which the Veteran stated that he experienced right inguinal pain.  The VA examiner noted that the February 1968 service examiner reported examining the Veteran and finding no hernia on either side at the time.  During an interview, the Veteran stated that he had been having trouble swallowing for about three years and that it was particularly true for meat and sometimes liquids.  The Veteran denied that he had heartburn or any abdominal pain, but reported occasional nausea and vomiting symptomatology.  The Veteran reported that he had to watch what he ate.  The Veteran indicated that he did not have hematemesis, melena, or regurgitation.  

In reviewing the results of the April 2006 VA upper gastrointestinal series, the May 2006 VA examiner noted that the Veteran had Schatzki's ring.  Upon physical examination, the VA examiner reported that the Veteran's abdomen had no masses, tenderness, or organomegaly.  The VA examiner indicated that there was a left inguinal hernia.  The VA examiner diagnosed a Schatzki's ring giving rise to dysphagia.  After reviewing the evidence, the VA examiner opined that he could not relate the diagnosed conditions to Agent Orange exposure.

A March 2007 VA treatment record reflects the Veteran's report of chronic dysphagia over the past several months, described as problems with swallowing solid food that tended to lodge in his throat.  The Veteran indicated that he had no difficulty swallowing liquids.  The Veteran stated that he had lost 10 to 15 pounds at this point.  The Veteran ascribed his symptoms to medications he was taking for his (non-service-connected) restless leg syndrome because his gastrointestinal symptoms had improved since he stopped taking the medication.  The VA examiner diagnosed dysphagia with weight loss, and abnormal upper gastrointestinal with Schatzki's ring.  

In a May 2011 VA medical examination report, the VA examiner reported reviewing the claims file prior to performing the examination.  During an interview, the Veteran indicated that he had experienced onset of gastrointestinal disorder symptomatology, described as dysphagia, in 2003.  The Veteran stated that he still experienced intermittent periods when food would get stuck in his throat, forcing him to throw it back up.  The Veteran indicated that he was taking medication to treat the disorder without side effects.  The Veteran stated that he would experience nausea symptomatology precipitated by eating several times per week and vomiting twice a month.  The Veteran indicated that he experienced dysphagia most of the time, but did not require tube feedings.  The Veteran stated that he experienced esophageal distress twice per month and moderate substernal pain occurring occasionally.  The Veteran indicated that he experienced heartburn or pyrosis, and regurgitation several times per week.  The VA examiner diagnosed intermittent dysphagia with Schatzki's ring.  

Having reviewed the evidence, to include the April 2006 upper gastrointestinal series report, the May 2011 VA examiner opined that the Veteran's gastrointestinal disorder was not as likely as not related to service or to any incident of service, to include in-service herbicide exposure.  In explaining this opinion, the VA examiner wrote that a review of the medical records indicated that there was no evidence of the Veteran's current gastrointestinal symptoms during service.  Moreover, reviewing the medical literature, the VA examiner wrote that there was no medical evidence of a relationship between dysphagia and Agent Orange according to the last recommendations of the National Academy of Sciences' Institute of Medicine.  As the May 2011 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the May 2011 VA examiner's opinion, indicating that the Veteran's current gastrointestinal disorder was not related to service or any incident of service, to include in-service exposure to herbicides, has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

The Board has reviewed the Veteran's lay statements, stating that his gastrointestinal disorder is related to his in-service herbicide exposure.  Regarding the Veteran's capacity to diagnose the etiology of his current gastrointestinal disorder, the Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because he or she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  The Veteran is competent to relate symptoms of his gastrointestinal disorder that he personally experienced or observed at any time, such as difficulty with swallowing and regurgitation.  However, in this case, the cause of the Veteran's gastrointestinal disorder, especially one claimed as related to in-service herbicide exposure, involves a complex medical etiological question because it deals with the internal and largely unobservable processes of the body.  The Veteran is not competent to diagnose the etiology of a gastrointestinal disorder, especially when claimed to be due the complex etiology of herbicide exposure.  

As noted in May 2011 VA examination report, the current scientific evidence, according to the National Academy of Sciences' Institute of Medicine, indicates that there is no evidence of a relationship between dysphagia and Agent Orange exposure.  In addition, there is competent medical opinion evidence by a physician that weighs against a finding of nexus of current gastrointestinal disorder to herbicide exposure in service.  The Veteran's opinion regarding the etiology of his gastrointestinal disorder, indicating that it was related to in-service herbicide exposure, is not competent evidence that establishes such nexus to herbicide exposure in service.  See Rucker, 10 Vet. App. at 74.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a gastrointestinal disorder, including as due to herbicide exposure in service, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran essentially contends that he has skin disorders related to service, to include as due to herbicide (Agent Orange) exposure in Vietnam.  Specifically, in a March 2006 statement, the Veteran wrote that he had experienced a skin rash with cysts since his return from Vietnam.  

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for a skin disorder.  Reviewing the VA regulations, the Board notes that the skin disorder chloracne and other acneform disease consistent with chloracne are presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e).  During the pendency of this appeal, VA and private examiners have diagnosed the Veteran as having actinic changes of the posterior forearms and scalp; simple cysts on the neck; a single lichenified patch on the left anterior thigh; superficial dermal fibrosis; atopic dermatitis; and actinic keratosis; however, a review of the evidence reveals no diagnosis of chloracne or an acneform disease consistent with chloracne.  The disorders for which the Veteran has been diagnosed during the pendency of this appeal are not herbicide presumptive diseases.  Although the Veteran is presumed to have been exposed to herbicides during service, the presumptions regarding herbicide exposure for chloracne or an acneform disease consistent with chloracne are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.  Nonetheless, the Veteran may establish service connection if the evidence shows that any of his current skin disorders was, in fact, caused by exposure to Agent Orange or some other incident of service.  See Combee, at 1043.  

The Board finds that the Veteran did not sustain any skin injury or disease during service, and that the weight of the evidence demonstrates that he did not experience chronic skin disorder symptomatology during service or continuous skin disorder symptomatology since discharge from service.  In a February 1966 service entrance medical examination report, a service examiner reported that the Veteran's skin and lymphatics were normal.  The service entrance examiner noted that the Veteran had a vaccination scar on the upper left arm, a gun wound scar on the right leg, and a three-inch scar on the left wrist.  The subsequent service treatment records contain no notation indicating injury, disease, diagnosis, or treatment for a skin disorder during service.  In an April 1969 service separation medical examination report, a service examiner assessed that the Veteran's skin and lymphatics were normal.  Upon examination, the service examiner noted the preexisting scars - a vaccination scar on the upper left arm, a half-inch scar on the right upper leg, and a two-and-a-half inch scar on the left wrist.  

Reviewing the lay evidence, the Board notes that, in January 2006 and March 2006 statements, the Veteran wrote that he had experienced a skin rash with cysts which was unlike anything experienced by any member of his family since his return from Vietnam.  The Veteran did not specify whether the skin disorder symptomatology began during service or at some point after service; however, in the August 2005 claim for service connection for a skin disorder, the Veteran reported experiencing skin disorder onset in 2003, which is decades after service.  In a May 2006 VA medical examination report, the Veteran stated that he had first noticed skin disorder symptomatology approximately eight or nine years prior to the date of the examination, which still represents a history of onset of symptoms some 30 years after service.  

The Board finds that the Veteran's January 2006 and March 2006 statements, implying chronic skin disorder symptomatology during service after the Veteran's return from Vietnam, are inconsistent with the history, complaints, and findings in the service treatment records, including normal skin upon discharge from service, and the Veteran's own August 2005 and May 2006 statements that the skin symptomatology began decades after service.  The service treatment records are more contemporaneous, and were recorded either during treatment or as part of regular examinations.  The more recent implied assertions of chronic and continuous skin symptoms were made decades more remote in time and were made for compensation purposes.  For these reasons, the Board finds that the Veteran's more recent statements suggesting chronic in-service skin disorder symptomatology are not credible.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

On the question of continuous post-service symptoms, the first post-service treatment record indicating treatment for a skin disorder is a VA treatment record dated December 2004.  In the December 2004 VA treatment record, a VA examiner reported, as to a skin evaluation, that the Veteran's turgor was adequate and that he had no rashes.  The VA examiner indicated that there was an approximately one centimeter cyst-like structure in the Veteran's left inguinal area.  Having performed the examination, the VA examiner did not diagnose any skin disorder. 

Reviewing the lay evidence, as noted above, in January 2006 and March 2006 statements, the Veteran wrote that he had experienced skin disorder symptomatology, manifested by a skin rash with cysts, since his return from Vietnam; however, in the August 2005 claim for service connection for a skin disorder, the Veteran reported experiencing onset of the skin disorders in 2003, and, in the May 2006 VA medical examination report, the Veteran stated that he had first noticed skin disorder symptomatology approximately only eight or nine years prior to the date of the May 2006 examination.  The Board notes that the January 2006 and March 2006 Veteran's statements, implying continuous skin disorder symptomatology after discharge from service, are inconsistent with the Veteran's own statements, indicating onset of skin disorder symptomatology 28 years after service discharge at the earliest.  Therefore, the Board finds that the Veteran's statements suggesting continuous skin disorder symptomatology after discharge from service are not credible.  See Caluza, at 498.  Considering the lack of medical treatment for a skin disorder until many years after discharge and the lack of credible lay evidence indicating continuous skin disorder symptomatology following discharge, the Board finds that the weight of the evidence indicates that the Veteran did not experience continuous skin disorder symptomatology after discharge from service.

Finally, the Board finds that the Veteran's current skin disorders are not related to service or any incident of service, to include in-service exposure to herbicides.  Reviewing the evidence, in the previously mentioned December 2004 VA treatment record, a VA examiner noted no rashes and an approximately one centimeter cyst-like structure in the Veteran's left inguinal area.  

In a May 2006 VA medical examination report, a VA examiner reported reviewing the Veteran's claims file.  The VA examiner noted the April 1969 service separation examination report in which the service examiner wrote that the Veteran's skin and lymphatics were normal.  During an interview, the Veteran reportedly stated that he had first noticed skin disorder symptomatology approximately eight or nine years prior to the date of the examination.  The Veteran indicated that he had experienced some cysts his posterior neck, one of which needed to be incised and drained.  He stated that he had also had a rash on his scalp and posterior forearms.  The Veteran remarked that he had an occasional rash on his anterior thighs, bilaterally, as well.  He reported that he had never been seen medically for such symptoms and that he used no medications.

After a physical examination, the May 2006 VA examiner diagnosed actinic changes of the posterior forearms and scalp affecting approximately six percent of the Veteran's exposed skin and four percent of his total body surface area; a simple cyst of the posterior neck involving less than one percent of the Veteran's exposed skin and less than one percent of his total body surface area; and a single lichenified patch on the left anterior thigh with insufficient information upon which to base a diagnosis.  The VA examiner opined that he could not relate any of the diagnosed conditions to the Veteran's herbicide (Agent Orange) exposure. 

In an August 2007 private treatment record, a private examiner reported performing a biopsy on the left thigh, shaving a skin area that appeared consistent with squamous cell carcinoma in situ.  In a September 2007 private treatment record, a private examiner, having studied the sample, diagnosed dermal fibrosis consistent with scar and no residual squamous cell carcinoma.  

In a May 2011 VA medical examination report, the VA examiner reported reviewing the claims file prior to performing the examination.  During an interview, the Veteran indicated that he experienced intermittent actinic keratosis.  When questioned about the onset of this disorder, the Veteran stated that he had simply noticed an inch-long rough itching area on his left thigh.  The Veteran indicated that he first noticed an intermittent neck cyst when he felt an itching bump on his neck.  The Veteran stated that he experienced an intermittent rash which caused itching all over his body.  The Veteran indicated that he could not predict when the rash would appear.  The Veteran also indicated that he had experienced pruritis within the past 12 months and that he had treated the disorder with a topical ointment.  The Veteran stated that he had a skin lesion removed in September 2007 that was found to be actinic keratosis.  

Upon physical examination, the May 2011 VA examiner noted a flesh-colored one centimeter moveable cyst on the nape of the neck, a four millimeter flesh-colored moveable cyst on the left of the neck, one hypopigmented linear scar of the left thigh approximately 5.5 centimeters by 2 millimeters, and a fine papular anterior rash on both legs from the calves to the ankles with excoriations.  The VA examiner diagnosed actinic keratosis and atopic dermatitis.  

Having reviewed the evidence, the May 2011 VA examiner opined that the Veteran's skin disorders were not as likely as not related to service or to any incident of service, to include in-service herbicide exposure.  In explaining this opinion, the VA examiner wrote that a review of the medical records indicated that there was no evidence of the Veteran's current skin disorder symptomatology during service.  Moreover, reviewing the medical literature, the VA examiner wrote that there was no medical evidence of a relationship between the Veteran's current skin disorders and Agent Orange according to the last recommendations of the National Academy of Sciences' Institute of Medicine.  As the May 2011 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the May 2011 VA examiner's report, indicating that the Veteran's current skin disorders were not related to service or any incident of service, to include in-service exposure to herbicides, has great probative value in this matter.  See Prejean, 13 Vet. App. at 448.

Regarding the Veteran's competency to diagnose the etiology of his current skin disorders, the Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, at 1316 (involving psychiatric symptoms, primarily depression, as a contributor to suicide).  The Veteran is competent to relate skin disorder symptoms that he personally observes at any time, such as itching sensations, palpable skin growths, and skin appearances; however, in this case, the cause of the Veteran's skin disorders, especially as the Veteran has claimed that such are related to in-service herbicide exposure, involves a complex medical etiological question because it deals with the internal and largely unobservable processes of the body, even though the result of such complex disorder may be manifestation in skin symptoms.  The observance of skin symptoms would not be a basis for diagnosis, as there are numerous disorders of various body systems, including the skin, that could manifest in the same or very similar skin symptoms, so the presence of skin symptoms alone would not be a valid basis for a lay diagnosis of skin disorder or lay nexus opinion that such disorder was caused by herbicides.  The Veteran is not competent to diagnose the etiology of a skin disorder, especially when claimed to be due the complex etiology of herbicide exposure over forty years ago.  

As noted in the May 2011 VA examination report, the current scientific evidence, according to the National Academy of Sciences' Institute of Medicine, indicates that there is no evidence of a relationship between the Veteran's diagnosed skin disorders and Agent Orange exposure.  Therefore, in this case, the Veteran's opinion regarding the etiology of his skin disorders, indicating that they were related to in-service herbicide exposure, is not competent evidence that establishes such nexus to herbicide exposure in service, and would be of less probative value than other competent opinion evidence of record.  See Rucker, at 74.

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a skin disorder, including as due to herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Bladder Cancer

The Veteran essentially contends that his diagnosed bladder cancer is related to service, to include as due to herbicide (Agent Orange) exposure during his service in the Republic of Vietnam.

Having reviewed the record of evidence, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bladder cancer.  As indicated above, the Veteran's service personnel records confirm that he was stationed in the Republic of Vietnam while on active duty; therefore, his in-service exposure to herbicides is recognized by VA.  However, the Veteran's bladder cancer is not among the diseases listed as presumptively associated with herbicide (Agent Orange) exposure.  For this reason, the Veteran is not entitled to service connection on a presumptive basis due to herbicide exposure.  38 C.F.R. 
§ 3.309(e).  Nonetheless, the Veteran may establish service connection if the evidence shows that his bladder cancer was, in fact, caused by exposure to Agent Orange herbicide or some other incident of service.  See Combee, at 1043.  

After reviewing the evidence, the Board finds that the Veteran did not sustain any bladder injury or disease during service, the herbicide exposure being an event and not an injury, and did not experience chronic bladder cancer symptomatology during service.  In a February 1966 service entrance medical examination report, a service examiner noted that the Veteran's genitourinary system was normal.  The subsequent service treatment records contain no notation indicating treatment or diagnosis for bladder cancer symptomatology.  In a February 1968 service treatment record, the Veteran reported experiencing pains in his right pubic inguinal area when he coughed; however, the service examiner diagnosed only muscle pain.  In December 1968 service treatment records, the Veteran reported experiencing burning and dripping pain upon urinary discharge.  The service examiners diagnosed gonorrhea.  In an April 1969 service separation medical examination report, a service examiner noted that the Veteran's genitourinary system was normal.  

Reviewing the lay evidence, the Board notes that the Veteran has not reported experiencing chronic bladder cancer symptomatology during service; therefore, having considered all evidence, lay and medical, the Board finds that the weight of the evidence indicates that the Veteran did not experience chronic bladder cancer symptomatology during service.

The Board finds that the Veteran did not experience continuous bladder cancer symptomatology since discharge from service.  The first post-service treatment record indicating treatment for bladder cancer is a private treatment record dated January 2007.  In this record, a private examiner noted performing a bladder biopsy and diagnosing bladder cancer.  

Reviewing the lay evidence of record, in a May 2011 VA medical examination report, the Veteran indicated experiencing onset of bladder cancer symptomatology just before the January 2007 diagnosis which, notably, places the time of onset nearly 40 years after service separation.  The Veteran stated that he was getting up in the night frequently to urinate prior to the diagnosis so he visited his urologist who diagnosed the disorder.  

As the evidence, both lay and medical, indicates onset of bladder cancer symptomatology at least 37years after the Veteran's discharge from service, the 

Board finds that the weight of the evidence indicates that the Veteran did not experience continuous bladder cancer symptomatology since service discharge from service.  

Finally, the Board finds that the Veteran's current bladder cancer is not related to service or any incident of service, to include in-service exposure to herbicides.  Reviewing the evidence, in a May 2011 VA medical examination report, the VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview, the Veteran recalled experiencing onset of bladder cancer symptomatology in January 2007.  The Veteran indicated that the disorder had become progressively worse since diagnosis and that he had subsequently undergone surgery for tumor removal.  The Veteran indicated that his doctor had recommended that he quit smoking tobacco and that he currently was trying to quit.  

The May 2011 VA examiner performed a physical examination of the Veteran and noted no externally visual residuals of the Veteran's bladder cancer.  The VA examiner indicated that he was unable to currently visualize the Veteran's bladder, anus, urethra, and rectal walls without performing an endoscopy.  Having reviewed all records in the claims file, interviewed the Veteran, and performed a physical examination, the May 2011 VA examiner opined that the Veteran's bladder cancer was not as likely as not related to service or to any incident of service, to include in-service herbicide exposure.  In explaining this opinion, the VA examiner wrote that a review of the medical records indicated that there was no evidence of bladder cancer symptomatology during service.  Moreover, reviewing the medical literature, the VA examiner wrote that there was no medical evidence of a relationship between bladder cancer and Agent Orange according to the last recommendations of the National Academy of Sciences' Institute of Medicine.  As the May 2011 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the May 2011 VA 

examiner's report, indicating that the Veteran's bladder cancer was not related to service or any incident of service, to include in-service exposure to herbicides, has great probative value in this matter.  See Prejean at 448.

Reviewing the lay evidence, in an August 2008 statement, the Veteran stated that his bladder cancer was more likely than not related to his Agent Orange exposure during service.  Regarding the Veteran's capacity to diagnose the etiology of his current bladder cancer, the Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, at 1316.  The Veteran is competent to relate symptoms of bladder cancer that he personally observed at any time, such as frequent urination.  However, in this case, the cause of the Veteran's bladder cancer, especially one claimed as related to in-service herbicide exposure, involves a complex medical etiological question because it deals with the internal and largely unobservable processes of the body.  The Veteran is not competent to diagnose the etiology of bladder cancer, especially when claimed to be due the complex etiology of herbicide exposure.  As noted in May 2011 VA examination report, the current scientific evidence, according to the National Academy of Sciences' Institute of Medicine, indicates that there is no evidence of a relationship between bladder cancer and Agent Orange exposure.  Therefore, in this case, the Veteran's statement regarding the etiology of his bladder cancer, indicating that it was related to in-service herbicide exposure, is not competent evidence that establishes such nexus to herbicide exposure in service.  See Rucker, 10 Vet. App. at 74 (explaining that a claimant is not competent to diagnose cancer). 

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for bladder cancer, including as due to 

herbicide exposure, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a gastrointestinal disorder, to include as due to herbicide exposure, is denied.  

Service connection for a skin disorder, to include as due to herbicide exposure, is denied.

Service connection for bladder cancer, to include as due to herbicide exposure, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


